 



Exhibit 10.2
State of Alabama
Department of Corrections
Alabama Criminal Justice Center
301 South Ripley Street
P.O. Box 301501
Montgomery, AL. 36130-1501
(334) 353-3883
October 31, 2006
Mr. James A. Main
Finance Director
105 North State Capitol
Montgomery, AL 36104
Dear Mr. Main:
As you are aware, this Department contracted with Prison Health Services, Inc.
(PHS) for the provision of medical care to inmates in ADOC custody. This initial
contract was for a three (3) year initial term with options for two one year
extensions. On July 29, 2006 the parties exercised this renewal option subject
to further negotiations. Due to changes within the ADOC, it was necessary to
negotiate a change of scope to provide medical coverage at work
release/community work centers. A contract has been negotiated which reflects
the parties needs and is attached for your review.
In accordance with ALA. CODE § 29-2-41.1, I hereby declare an emergency
affecting the health, safety, and security of the state and authorize the
attached contract. Due to the timing of these negotiations, it was not feasible
to submit this contract to the Legislative Contract Review Committee. I will
ensure that this contract is submitted to the Review Committee for their next
review.
Sincerely,
/s/ Richard F. Allen
Richard F. Allen
Commissioner
Enclosure: ADOC/PHS Amended Contract Renewal



      Telephone (334) 353-3883   Fax (334) 353-3967





--------------------------------------------------------------------------------



 



AMENDMENT
TO HEALTH SERVICES AGREEMENT
     THIS AMENDMENT TO THE HEALTH CARE SERVICES AGREEMENT (the “Amendment”), is
made and entered into as of this the 1st day of November, 2006 (hereinafter
“Effective Date”), by and between Alabama Department of Corrections (hereinafter
“ADOC”) and Prison Health Services, Inc. (hereinafter “PHS”).
     WHEREAS, the ADOC and PHS (each a “Party” and collectively the “Parties”)
entered into the a Health Services Agreement, dated November 3, 2003
(hereinafter the “Agreement”), by which PHS assumed the responsibilities for
provision of reasonably necessary health care services to be delivered to
inmates at ADOC correctional facilities; and
     WHEREAS, the Parties desire to amend the Agreement to the extent set forth
below.
     NOW, THEREFORE, in consideration of the mutual covenants herein contained,
the receipt and sufficiency of which are hereby acknowledged; it is agreed upon
as follows:
1. The Agreement is hereby extended for an additional term of one (1) year,
beginning November 1, 2006 and ending October 31, 2007.
2. The scope of general services provided by PHS, as provided in ARTICLE I,
Section 1.2 of the Agreement is amended by adding the following new paragraphs
to the end of the section:
     ADOC Inmates housed in JustCare Facility
PHS, on behalf of the ADOC, will process, adjudicate and pay all claims for
off-site services rendered to ADOC inmates residing in the correctional facility
operated by JustCare located in or around Columbia, South Carolina (“JustCare
Facility”). ADOC shall ensure that JustCare provides PHS with timely and
complete claims information and documentation to enable PHS to perform the
claims processing, adjudication and payment services described under this
paragraph. PHS will not provide claims processing, adjudication and payment
services for healthcare services provided on-site at the JustCare Facility. PHS
will provide ADOC with documentation of all claims processed and adjudicated and
ADOC will review and approve claims prior to payment by PHS. PHS will have no
responsibility for utilization management or case management services for
inmates of the JustCare facility. The costs of healthcare services for ADOC
inmates at the JustCare facility that are paid by PHS shall be

1



--------------------------------------------------------------------------------



 



applied to the annual aggregate limit described in Sections 1.3 and 1.4 of the
Agreement. PHS shall have no responsibility for the processing, adjudication or
payment of claims for healthcare services rendered to JustCare facility inmates
that are covered by any agreement between ADOC and a third party payor such as
Blue Cross Blue Shield.
     Mobile Medical Surgical Unit
PHS shall provide pre-op and post-op care to inmates receiving services from the
Mobile Medical Surgical Unit at the Kilby Correctional Facility. ADOC shall
contract directly with a medical surgical group (the “Mobile Med Surg Group”) to
provide the surgical services and procedures. The costs of healthcare services
provided by the Mobile Med Surg Group shall be paid by PHS and shall be applied
to the annual aggregate limit described in Sections 1.3 and 1.4 of the
Agreement. ADOC shall ensure that the Mobile Med Surg Group provides PHS with
timely and complete claims information and documentation to enable PHS to
process, adjudicate and pay the claims on a timely basis. PHS staffing for the
provision of pre-op and post-op care at Kilby Correctional Facility is listed in
Exhibit A attached hereto.
     Inmates in Work Release Centers
As further described below, PHS will provide reasonable and necessary health
care to individuals in the custody of ADOC who are assigned to Work Release and
Minimum Camp Centers (the “WRCs”) within the State of Alabama. The WRCs included
within this provision shall include only the following sites: Alexander City
Work Release Center, Atmore Work Release Center, Birmingham Work Release Center,
Bullock Work Release Center, Camden Work Release Center, Childersburg WR/Boot
Camp, Decatur Work Release Center, Elba Work Release Center, Farquhar Cattle
Ranch, Frank Lee Youth Center, Hamilton Work Release Center, J.O. Davis
Correctional Facility, Loxley Work Release/Community Work Center, Mobile Work
Release Center, Montgomery Work Release Center and Red Eagle Honor Farm. The
terms “Facility” and “Facilities” are hereby amended to exclude the WRCs.
The Parties acknowledge and agree that the healthcare services to be rendered by
PHS at the WRCs shall be sufficiently tailored to meet the needs of inmates at
the WRCs who do not require the scope or degree of medical services available at
the Facilities. In light of the limited space for medical staff at the WRCs, and
the reduced medical and mental health acuity of inmates transferred to the WRCs,
the following healthcare services shall be available on site at each WRC:
nursing sick call, physician or midlevel provider (i.e. Nurse Practitioner or
Physician’s Assistant) sick call, documentation, distribution and management of
the

2



--------------------------------------------------------------------------------



 



Keep on Person (“KOP”) medication program, distribution and management of
medical supplies and proper containment and disposal of sharps/medical
bio-hazardous waste, transfer screening and/or evaluation for medical and mental
health needs, identification and management of the treatment of inmates with
chronic care needs to include the screening, evaluation, education; referral for
dental services, referrals and scheduling of routine physicals, off-site
specialty diagnostics and on-site emergency services for inmates and
correctional staff during the presence of medical staff at the WRC. Any
additional on-site medical services required by an inmate at any WRC which is
not included in the WRC scope of medical services described above shall be
provided at a Facility.
The parties acknowledge and agree that inmates with chronic care conditions
which cannot be readily managed and inmates who are uncooperative in the
management of their chronic care conditions are not suitable for placement in a
WRC setting. Therefore, upon notification by security staff that an inmate is to
be transferred to one of the designated WRCs, PHS medical staff will conduct an
intra-system transfer screening prior to the inmates new placement and then
again within 5 working days upon the inmates arrival to the receiving WRC. The
intra-system transfer form shall be completed through a medical record chart
review by PHS medical staff. PHS will be responsible for identifying inmates who
may be in need of medical care beyond the scope of services at the WRC; and
shall notify the ADOC Office of Health Services to recommend transfers of such
inmates to accommodate their medical needs in a timely manner. Notification
shall occur by submission of the intra-system transfer form together with a
written request to the ADOC Office of Health Services. The final recommendation
regarding the transfer of any inmate shall rest within the reasonable discretion
of the ADOC Associate Commissioner of Health Services.
PHS shall provide services at the WRCs as described in this Section by
incorporating current or hiring additional personnel to provide the hours of
services. Exhibit A lists additional staffing for the WRCs as of the effective
date of this Agreement. The amount of hours of service per week at each WRC will
be in accordance with Exhibits A and B.
ADOC may modify the scheduled hours of service by giving PHS official notice in
writing at least thirty (30) days prior to the scheduled date of the requested
change. Both parties acknowledge that such request will not exceed the total
hours of services designated in Exhibit A and B for any one individual position,
without additional compensation to PHS by ADOC.
The parties agree that any change in the number of required hours of service for
the positions outlined in Exhibit A and B, identified as positions subject to
vacancy adjustments at the WRCs, shall be by written

3



--------------------------------------------------------------------------------



 



amendment to the Agreement and shall include an appropriate adjustment to the
compensation. Any such change in the number of required hours requested by PHS
shall include PHS’ submission of back-up documentation, such as payroll and
timekeeping records evidencing the provision of at least 85% of the required
hours of service at the WRCs pursuant to Exhibits A and B, for the three
(3) month period prior to the request.
In the event that either party determines it is necessary to provide medical
services at any WRC beyond the scope of services identified above and/or the
nature and/or characteristics of the inmate population at any WRC require the
provision of services beyond the scope of services identified above, then, the
following process shall apply. Either Party may provide the other with written
notice of a change in the scope of medical services required at any WRC. Within
15 working days of receiving this written notice, the Parties shall meet to
discuss in good faith the extent of the change in circumstances and the impact
the change of circumstances of services will have upon medical services
available at the WRC. Any such change in scope of services shall be by written
amendment to the Agreement and shall include an appropriate adjustment to the
compensation. If unable to reach an agreement on how to address the change of
scope and the costs associated with the change within 30 working days of
receiving the written notice of change in scope, the parties shall follow the
dispute resolution procedures set forth in Section 11.13 of the Agreement, as
amended.
     Periodic Health Evaluations
PHS will provide Periodic Health Evaluations of ADOC inmates in accordance with
the National Commission on Correctional Health Care Standards for Prison, 2003
publication (NCCHC). These assessments will be age and gender appropriate and
based on protocols developed by nationally recognized professional healthcare
organizations.
3. The responsibility for medical related costs required under the Agreement
subject to the annual aggregate limit, as provided in ARTICLE I, Section 1.3,
Annual Aggregate Limit, is amended by adding the following paragraphs after the
first paragraph of Section 1.3:
The costs of any inmate healthcare services covered by the ADOC agreement with
the Alabama State Employee Insurance Board (SEIB) and Blue Cross Blue Shield of
Alabama (BCBS), as may be amended from time to time (the “SEIB/BCBS Agreement”),
and any other agreement between the ADOC and a third party state or federal
funded healthcare payer shall not be applied to the annual aggregate limit and,
as described

4



--------------------------------------------------------------------------------



 



in Section 1.6 of the Agreement, PHS shall have no financial responsibility for
such costs.
To the extent there are any off-site healthcare services costs not covered by
SEIB/BCBS Agreement or any other agreement between ADOC and a third party payer,
PHS shall process, adjudicate and pay such claims. The costs of these healthcare
services shall be applied to the annual aggregate limit described in
Sections 1.3 and 1.4 of the Agreement.
4. ARTICLE I, Section 1.3 of the Agreement is hereby deleted in its entirety,
except for the changes made to Section 1.3 under paragraph 3 of this Amendment,
and is replaced with the following new Section 1.3:
Annual Aggregate Limit for Off-Site and Specialty Service Costs. PHS shall be
responsible for all medical-related costs as required under this Agreement
subject to an annual aggregate limit for off-site costs and certain specialty
service costs as set forth in Sections 1.3 and 1.4 herein (the “Off-Site and
Specialty Service Costs”) and as otherwise limited in this Agreement.
Off-Site and Specialty Service Costs to be applied to the annual aggregate limit
shall include, but not be limited to, costs associated with the following
services: hospitalizations, emergency room visits, all emergency transportation
expenses, off-site and mobile surgery services, outpatient consultants, off-site
and on-site specialist fees, off-site and on-site dialysis treatment, off-site
diagnostic procedures, off-site healthcare services rendered to inmates of the
JustCare Facility and services rendered at the Mobile Medical Surgical Unit at
the Kilby correctional facility.
If the annual costs of Off-Site and Specialty Services are less than the annual
aggregate limit, then ninety percent (90%) of the savings shall be refunded to
the ADOC and PHS shall retain ten percent (10%). The ADOC shall be responsible
for all costs in excess of the annual aggregate limit. In the event this
Agreement should terminate prior to the end of the then current contract period,
the annual aggregate limit will be prorated accordingly based on the fractional
portion of the total contract period during which PHS actually provided
services.
Annual Aggregate Limit
Year Four $6,500,000
5. ARTICLE I, Section 1.4 of the Agreement is hereby deleted in its entirety and
replaced with the following new Section 1.4:

5



--------------------------------------------------------------------------------



 



Reconciliation of Annual Aggregate Limit. In order to manage monthly working
capital requirements, which tend to vary as a result of utilization trends, the
parties shall perform a monthly reconciliation of the annual aggregate limit for
Off-Site and Specialty Service Costs as described in Section 1.3 above. The ADOC
shall apply adjustments from each monthly reconciliation to the subsequent
month’s invoice in the form of a credit to the ADOC or additional reimbursement
to PHS. The monthly reconciliation of the annual aggregate limit shall be
determined by comparing the pro-rated portion of the annual aggregate limit
(e.g., 1/12 of the annual aggregate limit after the first month of the contract
term, 2/12 of the annual aggregate limit after the second month, etc.) and the
claims adjudicated by PHS for the Off-Site and Specialty Service Costs, as
accumulated on a contract year-to-date basis. For the purposes of this
Agreement, the term “claims adjudicated” shall mean claims received by PHS that
are matched to an authorized medical services treatment, procedure or event and
approved by PHS for payment.
PHS shall provide monthly documentation of the claims adjudicated to support the
calculation of the aggregate limit status, which shall be in the form specified
in Exhibit C, attached hereto and incorporated by reference. PHS’ monthly claims
documentation will be submitted in a format that provides both a cumulative
year-to-date report and monthly report. Any reimbursement adjustments, based on
such monthly documentation, shall be applied to the subsequent month’s invoice
in the form of a credit to the ADOC or as additional reimbursement to PHS. The
ADOC will not pay for claims based on an accrual of a PHS internal standardized
cost of services.
PHS will provide a final reconciliation of the aggregate limit within 150 days
from the end of each annual contract term. The yearly reconciliation of the
aggregate limit shall take into account all prior monthly reconciliations.
Yearly reimbursement adjustments shall be applied to a subsequent month’s
invoice in the form of a credit to the ADOC or as additional reimbursement to
PHS. In the event there is no subsequent month’s invoice, adjustments shall be
in the form of a payment to the ADOC or additional reimbursement to PHS within
thirty (30) days of receipt of the final reconciliation. The parties recognize
that PHS will make every reasonable effort to control the timeliness of the
submission of claims from third party providers that are not contracted with
PHS. Beginning in November of 2006, PHS will provide notice in writing to
non-contracted third party providers for which claims have not been received for
services that exceed 120 days from the date of the actual service. Copies of
said notices will be submitted to the ADOC on a monthly basis. Any claims are
received by PHS after the 150th day final reconciliation period that are
submitted to the ADOC after the completion date of the

6



--------------------------------------------------------------------------------



 



contract term will be subject to the filling of a claim with the Board of
Adjustment for the State of Alabama.
6. ARTICLE I, Section 1.5 of the Agreement is hereby deleted in its entirety and
replaced with the following new Section 1.5:
Medications. PHS shall be responsible for all medication costs as required under
this Agreement subject to the following limitations:

  (a)   Psychotropic Medications. PHS shall procure, package and deliver
psychotropic medications as prescribed by both PHS physicians and the ADOC’s
mental health provider. PHS shall be responsible for the costs of these
psychotropic medications only when prescribed by PHS physicians in those
instances when the medication prescribed is not a re-order of a medication
prescribed by the ADOC’s mental health provider. The costs of psychotropic
medications (i) prescribed by the ADOC’s mental health provider and
(ii) prescribed by a PHS physician as a re-order of a medication prescribed by
the ADOC’s mental health provider are not included in the annual base price set
forth in Section 9.1. PHS shall separately track all psychotropic medications
prescribed by the ADOC mental health provider, along with Psychotropic Cost, and
regularly report this information to the ADOC. For purposes of this Agreement,
the term Psychotropic Costs is defined as the PHS pharmacy provider’s (“PHS
Pharmacy Provider’s”) Acquisition Cost of the psychotropic medication, as
defined in Section 1.5 (d) below, plus a management fee per prescription of
$3.54. The ADOC shall pay PHS, or direct its mental health provider to pay, for
all of the Psychotropic Costs, such payment being in addition to the annual base
price set forth in Section 9.1. Payment shall be made monthly within thirty
(30) days of receipt of invoice from PHS. PHS shall provide the ADOC, on a
monthly basis, a listing of such psychotropic medications (i) prescribed by the
ADOC mental health provider and (ii) prescribed by a PHS physician as a re-order
of a medication prescribed by the ADOC’s mental health provider.     (b)  
Hepatitis C Medications. PHS shall procure, package and deliver Hepatitis C
medications prescribed to inmates covered under this Agreement. The costs of
medications provided for the treatment of the viral Hepatitis C infection
prescribed hereunder (the “Hepatitis C Treatment Medication Costs”) are not
included in the annual base price set forth in Section 9.1. The following
medications shall be considered Hepatitis C medications for purposes of
determining Hepatitis C Medication Costs:
Pegasys, Ribavirin and “A” Vaccine

7



--------------------------------------------------------------------------------



 



The preceding list of medications is not to be considered under any circumstance
to be a limiting formulary of medications utilized in the treatment of a
Hepatitis C infected individual. PHS will be responsible for the prescribing and
administration of the appropriate, proactive and responsive course of treatment
of any ADOC inmate for any disease, illness or injury.
PHS shall track all Hepatitis C medications prescribed, along with Hepatitis C
Medication Costs, and regularly report this information to the ADOC. For
purposes of this Agreement, the cost of Hepatitis C medication is defined as the
PHS Pharmacy Provider’s Acquisition Cost of the medication, as defined in
Section 1.5 (d) below, plus a management fee per prescription of $3.54. The ADOC
shall pay PHS for all of the Hepatitis C Medication Costs, such payment being in
addition to the annual base price set forth in Section 9.1. Payment shall be
made monthly within thirty (30) days of receipt of invoice from PHS. PHS shall
provide the ADOC, on a monthly basis, a listing of such Hepatitis C medications
and the patient names and institutional numbers for which they were prescribed.

  (c)   HIV/AIDS Medications. PHS shall be responsible for all HIV/AIDS
medication costs as required under this Agreement for up to an annual limit of
$3,200,000. ADOC shall be responsible for all Antiretroviral HIV/AIDS specific
medication costs in excess of the annual limit. In addition, the following
medications outlined in (i) utilized as part of prophylaxis treatment will be
applied to the annual stated limit:

(i) Acyclovir, Alpha-interferon, AmphotericinB, Atovaquone, Azithromycin,
Cidofovir, Ciprofloxin, Clarithromycin, Clindamycin, Clotrimazole, Dapsone,
Dronabinol, Ethambutol, Fluconazole, Ganciclovir, Ketoconazole,
Megestrol-acetate, Ofloxacin, Pentamidine, Pyrazinamide, Pyrimenthamine,
Rifabutin
The preceding list of medications is not to be considered under any circumstance
to be a limiting formulary of medications utilized in the treatment of an HIV
infected individual. PHS will be responsible for the prescribing and
administration of the appropriate, proactive and responsive course of treatment
of any ADOC inmate for any disease, illness or injury.
PHS shall track all HIV/AIDS medications prescribed, along with HIV/AIDS
medication costs, and regularly report this information to the ADOC. For
purposes of this Agreement, the cost of HIV/AIDS medication is defined as the
PHS Pharmacy Provider’s Acquisition

8



--------------------------------------------------------------------------------



 



Cost of the medication, as defined in Section 1.5 (d) below, plus a management
fee per prescription of $3.54. The parties shall perform a monthly
reconciliation of the HIV/AIDS annual limit in accordance with the monthly
reconciliation process described in section 1.4 hereof. The ADOC shall apply
adjustments from each monthly reconciliation to the subsequent month’s invoice
in the form of a credit to the ADOC or additional reimbursement to PHS. PHS
shall provide monthly documentation of the HIV/AIDS medication costs, including
the medications and the patient names and institutional numbers for which they
were prescribed, to support the calculation of the annual aggregate limit
status.

  (d)   PHS Pharmacy Provider’s Acquisition Cost. PHS Pharmacy Provider’s
Acquisition Cost is defined as the invoice cost to the PHS Pharmacy Provider for
such medication as set forth on the most recent invoice from the PHS Pharmacy
Provider’s primary distributor for medications, not including discounts,
chargebacks, rebates, cash discounts, group purchasing organization
administrative fees, free goods contingent on a purchase agreement, up-front
payments, goods in kind, free or reduced-price services, grants, or other price
concessions or similar benefits offered to or received by the PHS Pharmacy
Provider from any source (unless such items are specified explicitly on the
invoice received by the PHS Pharmacy Provider from the selling party and are
received by the PHS Pharmacy Provider at the time of invoice, i.e. front end
discounts.

PHS’ $3.54 management fee per prescription as referenced in Section 6,
subsection (a), (b) and (c) of this agreement shall cover all dispensing,
administrative, clinical support, disposal/destruction of expired medication and
shipping fees associated with each prescription dispensed
7. The responsibility for medical costs, as provided under ARTICLE I,
Section 1.6, Exceptions to Treatment, is hereby amended by adding the following
new paragraph:
e. PHS shall have no financial responsibility for any inmate healthcare services
covered by the SEIB/BCBS Agreement or any other agreement between the ADOC and a
third party state or federal funded healthcare payer. ADOC shall provide PHS
with a monthly report of, or access to, a paid claims reporting system for
inmates under the SEIB/BCBS Agreement and other such third party healthcare
payer agreements for which PHS has utilization management and review
responsibilities and the respective dates of service.

9



--------------------------------------------------------------------------------



 



8. ARTICLE II, Section 2.1 of the Agreement is hereby deleted in its entirety
and replaced with the following new Section 2.1:
Staffing. PHS shall provide medical, technical and support personnel as
necessary for the rendering of the health care services required to provide the
services contemplated under this Agreement. Exhibit E represents the mutually
agreed upon aggregate staffing matrix for this contract term. The chart attached
as Exhibits B includes the agreed-upon management and practitioner staffing
pattern for each individual ADOC Facility and WRC based upon an average monthly
inmate population (AMP) of 24,000 as set forth in Section 9.2.
Only Exhibit B shall be used for purposes of calculating staffing penalties in
accordance with Section 2.11 hereunder. No other positions will be subject to
the assessment of liquidated damages for staffing deficiencies. Exhibits A and E
shall not be used for the purpose of assessing liquidated damages for staffing
penalties.
Should the AMP increase to a level greater than 24,600 on a monthly basis, ADOC
shall add the variable monthly rate to the base compensation, as set for in
Section 9.2, for each inmate over 24,600. Should the AMP decrease to a level
less than 23,400 on a monthly basis, ADOC shall deduct the variable monthly rate
from the base compensation, as set for in Section 9.2 below, for each inmate
below 23,400. As described further in Section 9.2, the purpose of the variable
monthly rate is to take into consideration the incremental variable costs or
savings of providing services to increased or decreased inmate population levels
and does not reflect any changes to staffing which may become necessary when
there are continuing and significant AMP changes occur at certain Facility or
WRC sites.
9. ARTICLE II, of the Agreement is hereby amended by adding the following new
Section 2.11:
     2.11 Assessment of Liquidated Damages for Staffing Deficiencies.
     On a monthly basis, for each of the positions subject to liquidated damages
as described in section 2.1 above, PHS will provide the ADOC with an itemized
list of hours worked at each Facility by position for each of the positions
identified in the staffing chart attached as Exhibit B, and the supporting
payroll and automated time-keeping information that demonstrates and verifies
filled and unfilled hours per position/per Facility. The listing of hours filled
will be reported utilizing the ADOC institutional staffing worksheet attached as
Exhibit D. Payroll information and the ADOC staffing worksheet (Exhibit D) will
be the authorized documents for which staffing penalties will be determined. PHS
will provide a monthly

10



--------------------------------------------------------------------------------



 



report, in the form of a workbook outlining the fulfilled staffing hours of the
individual institutions and WRC to the ADOC Associate Commissioner of Health
Services. For the purposes of this Agreement, unfilled hours shall not include
(i) approved vacation leaves of absence, (ii) approved holiday leaves of
absence, (iii) up to five (5) days of approved medical leave and (iv) hours
downfilled by a higher level practitioner (e.g., nurse practitioner hours worked
by a physician). In the event that less than 95% of the staffing hours
identified in Exhibit B are filled in a given month for any position subject to
a liquidated damages assessment at any Facility, PHS shall credit the ADOC for
such unfilled hours to the extent that such hours per position/per Facility fall
below the 95% threshold. For example, if there are 2 FTE nurse practitioners
(NPs) identified in Exhibit A for a particular Facility, then the calculation of
the 95% threshold for the NP position at the Facility will be based on the
number of hours equal to 2 FTEs for that month and the total number of fulfilled
NP hours. Credit shall be at a rate equal to the average hourly wage plus
benefits for the unfilled position as set forth in Exhibit E, attached hereto.
Any disputes involving liquidated damages assessed by ADOC for any staffing
deficiencies shall be resolved in accordance with the dispute resolution process
specified in Section 9.7 of this Agreement.
10. ARTICLE VI, Section 6.3 of the Agreement is hereby deleted in its entirety
and replaced with the following new Section 6.3:
6.3 Maintenance and Replenishment of Medical Equipment. PHS will maintain all
ADOC equipment necessary for the performance of this Agreement by PHS in working
order during the term of this Agreement. If PHS requires additional equipment
and instruments during the term of this Agreement, PHS shall first discuss such
needs with ADOC and seek ADOC’s prior approval before a purchase. PHS has
budgeted up to $125,000 toward the purchase of such items during the term of
this Agreement (the “Aggregate Equipment Amount”). Once PHS has expended the
Aggregate Equipment Amount, the ADOC shall be responsible for paying any
additional amounts associated with the acquisition of additional medical
equipment or instruments that were purchased with prior approval of the ADOC
Associate Commissioner of Health Services. Similarly, if there is a remaining
balance in the Aggregate Equipment Amount, this amount shall be rebated to the
ADOC. Equipment purchased with funds from the Aggregate Equipment Amount shall
be the property of ADOC. Instruments, supplies, psychotropic, Hepatitis C and
HIV/AIDS medications and pharmaceutical supplies that are in place at the
Facilities and WRCs shall become the property of ADOC. All other stock
medications that are in place at the Facilities and WRCs at the conclusion of
the term of the Agreement may be purchased from PHS at an agreed upon price.

11



--------------------------------------------------------------------------------



 



The parties agree that the cost of medical equipment purchased for the start up
of PHS pre-op and post-op services for inmates receiving services at Mobile
Medical Surgical Unit at the Kilby Correctional Facility shall be applied to the
Aggregate Equipment Amount.
11. ARTICLE VII, Section 7.2 (d) of the Agreement is hereby deleted in its
entirety and replaced with the following new Section 7.2 (d):
7.2 (d) Termination for convenience. Notwithstanding any other provision to the
contrary herein, either party hereto may terminate this Agreement without cause
upon the giving of one hundred twenty days (120) written to the other party.
12. ARTICLE IX, Section 9.1 of the Agreement is hereby deleted in its entirety
and replaced with the following new Section 9.1:
Base Compensation and Payment. The ADOC will pay to PHS the annual base price,
payable in twelve (12) equal monthly installments as indicated below.
Year Four: $56,151,056.00
PHS will invoice the ADOC thirty (30) days in advance of the month of service.
The ADOC agrees to pay PHS monthly. Payments shall be made on the fifteenth
(15th) day of each month for services to be provided in the coming month. Such
invoice and payment shall be based on the AMP set forth in section 9.2. There
shall be monthly reconciliation of any staffing and AMP variable per diem
adjustments from the prior month. In the event this Agreement should commence or
terminate on a date other than the fifteen (15th day of any calendar month,
compensation to PHS will be prorated accordingly for the shortened month.
13. ARTICLE IX, Section 9.2 of the Agreement is hereby deleted in its entirety
and replaced with the following new Section 9.2:
Changes in Inmate Population. The parties agree that the annual base price
described in Section 9.1 above is calculated based upon an average inmate
monthly population (AMP) of 24,000 inmates housed daily in the designated ADOC
correctional institutions outlined in Exhibits A and B, in Year Four. If the AMP
is greater than 24,600 in any month, then the compensation payable to PHS by the
ADOC shall be increased by a monthly rate $39.67 for each inmate in excess of
24,600. If the AMP is less than 23,400 in any month, then the compensation
payable to PHS by the ADOC shall be decreased by a monthly rate $35.03 for each
inmate less than 23,400.

12



--------------------------------------------------------------------------------



 



The AMP shall be determined and recorded by the ADOC. The ADOC shall regularly
provide this information to PHS .
This variable monthly rate is intended to reflect only those variable costs
incurred due to instances of minor, short-term increases in the inmate
population that result in the higher utilization of routine supplies and
services. The variable monthly rate is not intended to provide for any change to
costs/services contained in the aggregate cap or pass-through structure nor for
any change in fixed costs, such as new staffing positions, which might prove
necessary if there is a material change in inmate distribution between
Facilities and/or WRCs, the addition of new Facilities or WRCs, a sustained
increase or decrease to the population and/or a material change in the standard
of care or scope of services. In such case, PHS and the ADOC shall review the
existing staffing complement, determine mutually agreeable changes and adjust
the contract price in order to continue to provide services to the increased
number of inmates and maintain the quality of care.
14. ARTICLE IX, of the Agreement is hereby amended by deleting Section 9.7 in
its entirety and replacing it with the following new Section 9.7:
Performance Measures and Liquidated Damages. The scope of health service
obligations of PHS outlined in Article III, Section 3.1 of the original ADOC and
PHS Health Services Agreement, dated November 3, 2003, as amended, remains in
effect. The ADOC will monitor and evaluate PHS’ performance and fulfillment of
their contract obligations and assess liquidated damages for performance
deficiencies by PHS by means of a performance measure monitoring tool (the
“Monitoring Tool”) which shall, at a minimum, identify objective criteria to be
measured, the sample size to be used in measuring each criterion and thresholds
below which liquidated damages may be assessed. Prior to the execution of this
contract and the ADOC initiating it’s monitoring of performance measures and
assessment of any liquidated damages, the ADOC Associate Commissioner of Health
Services and PHS’ Group Vice President responsible for the ADOC contract will
agree upon the Monitoring Tool to be used at each Facility. As described in more
detail below, liquidated damages may be assessed for the documented failure to
comply with performance measures (the “Performance Measures”) listed in the
Monitoring Tool. Liquidated damages may be assessed at each Facility on no more
than a quarterly basis. Such monitoring and assessment may be performed by ADOC
monitors or court monitors of any pending consent decree (to the extent that any
such court monitor is evaluating performance through the use of the Monitoring
Tool).

13



--------------------------------------------------------------------------------



 



PHS shall advise the ADOC, in writing, of any extenuating circumstances that
prohibit PHS from meeting any and all applicable Monitoring Tool Performance
Measures at any Facility.
The ADOC’s Contract Manager and assigned Contract Monitoring Team will monitor
PHS’ service delivery at the Facilities to determine if PHS has achieved the
required level of performance as set forth in the Monitoring Tool Performance
Measures. Such monitoring may include, but is not limited to, both announced and
unannounced Facility visits.
The ADOC’s Contract Monitoring Team will provide an oral exit report at the
conclusion of its Facility monitoring visit and a written monitoring report to
PHS within thirty (30) days of the visit. The contract monitoring report shall
include the completed Contract Monitoring Tool and shall identify each
Monitoring Tool Performance Measure in which PHS was deemed non-compliant and
the reason(s) therefore. Non-compliance issues identified by the Contract
Manager and/or Contract Monitoring Team will be identified in sufficient detail
to provide PHS with the opportunity for correction, where feasible.
Reports from a court monitor reviewing compliance with a pending consent decree
may constitute notice to PHS of non-compliance to the extent the report cites
violations of a Monitoring Tool Performance Measure and follows Monitoring Tool
procedure and protocols.
Within fifteen working (15) days of receipt of the ADOC’s monitoring report (or
court monitor’s report, if applicable), PHS shall provide a formal Corrective
Action Plan (CAP) in response to all noted deficiencies which it does not
dispute, and which shall include responsible individuals and required time
frames for achieving compliance. The Contract Manager and Contract Monitoring
Team or other designated Department staff members may conduct follow-up
monitoring reviews (including Facility visits) at any time to determine
compliance based upon the submitted CAP.
In the event PHS disputes any of the noted deficiencies in the ADOC’s monitoring
report, PHS shall be required to inform the ADOC of such dispute within fifteen
working (15) days of receipt of the ADOC’s monitoring report. PHS shall describe
the basis for the dispute and provide any necessary back-up documentation to
support its position regarding the dispute. The parties shall work together in
good faith to resolve the dispute. In the event the parties cannot agree on
whether a deficiency exits within fifteen working (15) days of PHS informing the
ADOC of the disputed deficiency, then the CAP process described in the paragraph
above will apply and PHS will be required to submit a CAP on the disputed
deficiency within fifteen working (15) days of the end of the dispute resolution
process described in this paragraph.

14



--------------------------------------------------------------------------------



 



Any failure by PHS to correct deficiencies identified in the monitoring report
within fifteen working (15) days of PHS’ submission of the CAP may result in
application of Liquidated Damages as specified in the paragraph below. Repeated
instances of failure to meet contract compliance or to correct deficiencies may
result in imposition of liquidated damages as specified in the paragraph below,
determination of Breach of Contract, and/or termination of the contract in
accordance with Section 7.2(b) of this Agreement.
On a quarterly basis, the ADOC may impose Liquidated Damages in the amount of
$2,000.00 per violation, of any applicable Monitoring Tool Performance Measure.
The parties acknowledge and agree that any and all liquidated damages shall not
be construed as or constitute a “penalty” of any kind, but shall constitute a
sum or sums paid in lieu of performance hereunder, as intended by the parties
hereto. As part of any quarterly assessment of liquidated damages, ADOC will
provide written notice to PHS of all liquidated damages assessed, accompanied by
detail sufficient for justification of the assessment.
If PHS disputes, in whole or in part, the imposition of any liquidated damages,
PHS shall be required to inform the ADOC of such dispute with fifteen
(15) working days of receipt of the quarterly notice of the assessment
liquidated damages. The parties shall work together in good faith to resolve the
dispute.
The parties agree, in compliance with the recommendation of the Governor and the
Attorney General, when considering the settlement of such disputes, to utilize
appropriate forms of non-binding dispute resolution, including, but not limited
to, mediation by and through the Attorney General’s Office of Administrative
Hearings or, where appropriate, private mediators. As a result, in the event the
parties cannot agree on an appropriate liquidated damages amount within 30 days
of PHS’ receipt of notice of the assessment of liquidated damages, either party
shall have the right to request mediation (“Mediation Request”) by a neutral
and/or disinterested third-party (the “Mediator”) who shall, at a minimum, be an
attorney licensed to practice law in the State of Alabama at the time of such
request.
Within 15 working days of the receipt of any Mediation Request, the parties
shall agree upon a Mediator for purposes of the liquidated damages dispute. Upon
reaching an agreement upon a Mediator, the parties shall then participate in and
complete mediation before the Mediator within 120 days thereafter. If the
parties (1) are unable to agree upon a Mediator within this designated
timeframe, (2) do not complete mediation within the designated timeframe, or
(3) are unable to reach a

15



--------------------------------------------------------------------------------



 



mutual resolution of the dispute during the course of mediation, then the
liquidated damages dispute shall be deemed as “irreconcilable” at that time and
any claim possessed by PHS shall “accrue” for purposes of Ala. Code § 41-9-65
(1975) for purposes of submission of a claim to the State of Alabama Board of
Adjustment. No claim shall accrue on behalf of PHS unless and until it exhausts
the above-referenced procedure and one of the three above-described events
occur.
ADOC will make quarterly adjustments to the base fee for any Liquidated Damages
assessed. The quarterly adjustments for Liquidated Damages shall not occur until
resolution of any disputed amounts in accordance with the dispute resolution
process described above.
15. ARTICLE XI, of the Agreement is hereby amended by deleting the second
paragraph of Section 11.13 in its entirety and replacing it with the following
new paragraph:
For any and all disputes arising under this Agreement, the parties shall work
together in good faith to resolve the dispute. The parties agree, in compliance
with the recommendation of the Governor and the Attorney General, when
considering the settlement of such disputes, to utilize appropriate forms of
non-binding dispute resolution, including, but not limited to, mediation by and
through the Attorney General’s Office of Administrative Hearings or, where
appropriate, private mediators. As a result, in the event the parties cannot
resolve their dispute, either party shall have the right to request mediation
(“Mediation Request”) by a neutral and/or disinterested third-party (the
“Mediator”) who shall, at a minimum, be an attorney licensed to practice law in
the State of Alabama at the time of such request.
Within 15 working days of the receipt of any Mediation Request, the parties
shall agree upon a Mediator for purposes of the liquidated damages dispute. Upon
reaching an agreement upon a Mediator, the parties shall then participate in and
complete mediation before the Mediator within 120 days thereafter. If the
parties (1) are unable to agree upon a Mediator within this designated
timeframe, (2) do not complete mediation within the designated timeframe, or
(3) are unable to reach a mutual resolution of the dispute during the course of
mediation, then the dispute shall be deemed as “irreconcilable” at that time and
any claim possessed by PHS shall “accrue” for purposes of Ala. Code § 41-9-65
(1975) for purposes of submission of a claim to the State of Alabama Board of
Adjustment. No claim shall accrue on behalf of PHS unless and until it exhausts
the above-referenced procedure and one of the three above-described events
occur.

16



--------------------------------------------------------------------------------



 



16. ARTICLE XI, of the Agreement is hereby amended by adding the following new
Section 11.22:
11.22 Mortality / Peer Review Process. During the Term of this Agreement, PHS
shall conduct a mortality/peer review of the death of any inmate during his or
her incarceration in one of the Facilities. Unless otherwise required by an
existing consent decree pertaining to any Facility, mortality/peer reviews shall
be conducted within thirty (30) days after the death of any inmate. The nature,
scope and extent of each such mortality/peer review shall be determined by PHS
and the designated ADOC Medical Director.
The Parties agree that the mortality/peer review process is intended to be
confidential and privileged from disclosure in litigation. The Parties further
agree they shall take any and all steps necessary to protect and maintain the
confidentiality of any and all documents created, drafted or otherwise prepared
during the mortality/peer review process, unless required to do otherwise by a
court of competent jurisdiction. The Parties acknowledge and agree they will not
disseminate, circulate, distribute or otherwise communicate any findings made or
conclusions reached during the mortality/peer review process and/or the contents
of any documents created, drafted or otherwise prepared during the
mortality/peer review process.
ADOC shall designate a physician licensed in the State of Alabama to act as the
“ADOC representative” who shall participate in the mortality / peer review
process with physicians employed by PHS on the “Alabama Mortality/Peer Review
Committee” (the “AMPRC”). The ADOC representative shall actively participate on
the AMPRC, shall receive information and documentation generated by the AMPRC
and shall provide documentation and/or information necessary to complete any
mortality/peer review in a timely manner. The ADOC representative shall not
disclose to, discuss with or communicate with any other employee, agent,
representative, official or other representative of ADOC any communications
occurring among the AMPRC, any activities of the AMPRC regarding any specific
mortality/peer review, any findings made or conclusions reached by the AMPRC
and/or the contents of any documents created, drafted or otherwise prepared
during the mortality/peer review process. No compensation shall be due to the
ADOC representative from PHS as a result of or in connection with the conducting
of any mortality/peer review. Nothing herein shall preclude the ADOC
representative from suggesting changes, alterations or other modifications to
the current delivery of healthcare services as identified to be necessary
through the peer review process without revealing the specific findings or
conclusions reached or identified through the mortality/peer review process.

17



--------------------------------------------------------------------------------



 



Excluding the ADOC representative on the AMPRC, PHS is not required in any way
to disclose, discuss, disseminate or otherwise communicate in any way with any
employee, agent, representative, official or other representative of ADOC
regarding any communications occurring among the AMPRC, any activities of the
AMPRC regarding any specific mortality/peer review, any findings made or
conclusions reached by the AMPRC and/or the contents of any documents created,
drafted or otherwise prepared during the mortality/peer review process.
If the ADOC representative is unable to or does not fulfill any of his or her
duties and/or responsibilities as described above, then PHS may request that
ADOC designate another licensed physician to serve as the ADOC representative on
the AMPRC. Upon receipt of any written request from PHS for the designation of a
new ADOC representative, ADOC shall within thirty (30) days thereafter either
notify PHS of its decision to not designate another licensed physician as its
representative on the AMPRC and the grounds for such decision or notify PHS of
another licensed physician designated as its representative on the AMPRC;
provided, however, that the remaining provisions of Section 11.22 shall remain
in effect.
17. The provisions of this Amendment shall be effective as of the Effective
Date, as identified above.
18. In all other respects, the terms and conditions of the Agreement, as
amended, shall continue unchanged and in full force and effect. To the extent
any term or provision of the Agreement (or any other contract document)
conflicts or is inconsistent in any way with this Amendment, this Amendment
controls.

18



--------------------------------------------------------------------------------



 



IN WITNESS WHEROF, the parties hereto have executed this Amendment in their
official capacity with legal authority to do so.

              ALABAMA DEPARTMENT OF CORRECTIONS   PRISON HEALTH SERVICES, INC.
BY:   /s/ Richard F. Allen
 
  BY:   /s/ Rich Hallworth
 
TITLE:   Commissioner
 
  TITLE:   Chief Operating Officer and President of PHS
 
DATE:    
 
  DATE:    
 
ATTEST:    
 
  ATTEST:    
 
DATE:    
 
  DATE:    
 

______________________________________
GOVERNOR of the State of Alabama
Date: _____________________________

19